 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN A. HARRIS,                                    No. 2:19-CV-1139-MCE-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    PLACER COUNTY JAIL,
15                        Defendant.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s complaint (ECF No. 1).

19                   The court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or malicious;

22   (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a

23   defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B). Moreover,

24   pursuant to Federal Rule of Civil Procedure 12(h)(3), this court must dismiss an action if the court

25   determines that it lacks subject matter jurisdiction. Because plaintiff has been granted leave to

26   proceed in forma pauperis, the court will screen the complaint pursuant to § 1915(e)(2). Pursuant

27   to Rule 12(h)(3), the court will also consider as a threshold matter whether it has subject-matter

28   jurisdiction.
                                                        1
 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff names the Placer County Jail as the only defendant. See ECF No. 1, pg.

 3   2. According to plaintiff:

 4                  Sgt. Gray said all my accusations were not on camera & he did not believe
                    me. I can only state what was on camera. Officers carried me for no
 5                  reason, bruising my body. Officers refused to give me my medication,
                    resulting in me vomiting blood. I was then punished for vomiting blood &
 6                  still denied a dr.
 7                  Id. at 5.
 8   For relief, plaintiff seeks compensatory damages in the amount of $500,000.00. See id. at 6.

 9   Alternatively, he seeks an order that “all officers involved are terminated.” Id. The complaint

10   does not contain any allegations specific to defendant Placer County Jail.

11

12                                            II. DISCUSSION

13                  The only named defendant – the Placer County Jail – is a municipal entity.

14   Municipalities and other local government units are among those “persons” to whom § 1983

15   liability applies. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). Counties and

16   municipal government officials are also “persons” for purposes of § 1983. See id. at 691; see also

17   Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989). A local government

18   unit, however, may not be held responsible for the acts of its employees or officials under a

19   respondeat superior theory of liability. See Bd. of County Comm’rs v. Brown, 520 U.S. 397, 403

20   (1997). Thus, municipal liability must rest on the actions of the municipality, and not of the
21   actions of its employees or officers. See id. To assert municipal liability, therefore, the plaintiff

22   must allege that the constitutional deprivation complained of resulted from a policy or custom of

23   the municipality. See id. A claim of municipal liability under § 1983 is sufficient to withstand

24   dismissal even if it is based on nothing more than bare allegations that an individual defendant’s

25   conduct conformed to official policy, custom, or practice. See Karim-Panahi v. Los Angeles

26   Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1988).
27   ///

28   ///
                                                        2
 1                  In this case, plaintiff has not alleged any custom or policy of defendant Placer

 2   County Jail. For this reason, plaintiff’s complaint does not raise any cognizable claims as

 3   currently pleaded and must be dismissed.

 4

 5                                          III. CONCLUSION

 6                  Because it is possible that the deficiencies identified in this order may be cured by

 7   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

 8   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 9   informed that, as a general rule, an amended complaint supersedes the original complaint. See

10   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

11   amend, all claims alleged in the original complaint which are not alleged in the amended

12   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

13   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

14   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

15   complete in itself without reference to any prior pleading. See id.

16                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

17   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

18   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

19   each named defendant is involved, and must set forth some affirmative link or connection

20   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
21   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

22                  Finally, plaintiff is warned that failure to file an amended complaint within the

23   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

24   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

25   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

26   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).
27   ///

28   ///
                                                        3
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 3                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 4   service of this order.

 5

 6

 7   Dated: August 2, 2019
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
